                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-64-KK                                           Date: August 28, 2019
 Title: Robert Dick v. City of Riverside, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                            Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                             None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  for Failure to Prosecute and Comply with Court Orders


        On December 19, 2018, Plaintiff Robert Dick (“Plaintiff”) filed a civil rights Complaint in
the Superior Court for the County of Riverside against Defendant City of Riverside (“Defendant”).
ECF Docket No. (“Dkt.”) 1-2. On January 10, 2019, Defendant removed the action to this Court.
Dkt. 1. On January 16, 2019, Defendant filed an Answer. Dkt. 7.

        On March 27, 2019, the Court issued a Civil Trial Scheduling Order requiring the parties to
participate in a settlement conference no later than August 19, 2019. Dkt. 19. In addition, the
parties were ordered to file a Joint Report regarding the outcome of settlement discussions, the
likelihood of possible further discussions, and any help the Court may provide with regard to
settlement negotiations “not later than seven (7) days after the settlement conference.” Id. at
4:18-21 (emphasis in original).

         The parties’ Joint Report was, thus, due no later than August 26, 2019. The parties have
failed to file a Joint Report. The parties are therefore in violation of the March 27, 2019 Order.

        Consequently, under Federal Rule of Civil Procedure 41(b), the Court may dismiss this
action with prejudice for lack of prosecution or for failure to comply with any court order. See Fed.
R. Civ. P. 41(b). However, before dismissing this action, the Court will afford Plaintiff an




 Page 1 of 2                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
opportunity to explain his failure to file the required report as directed by this Court’s March 27,
2019 Order. 1

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including September 4, 2019 to respond to this Order. Plaintiff may discharge
this Order to Show Cause by filing the required Joint Report by September 4, 2019.

        Plaintiff is expressly warned that failure to timely file a response to this Order will
result in this action being dismissed without prejudice for failure to prosecute and comply
with Court orders. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.




        1
           The Court notes on August 6, 2019, the mediator selected by the parties filed a Mediation
Report stating a mediation occurred on July 30, 2019 and the case did not settle, but “further
facilitated discussions are expected.” Dkt. 23.

 Page 2 of 2                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
